Name: Commission Regulation (EC) No 1605/94 of 30 June 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Indonesia, China, South Korea, Brazil, Pakistan, Malaysia, Sri Lanka, Singapore and Thailand
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  trade policy;  economic conditions
 Date Published: nan

 2. 7. 94 Official Journal of the European Communities No L 168/9 COMMISSION REGULATION (EC) No 1605/94 of 30 June 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Indonesia, China, South Korea, Brazil, Pakistan, Malaysia, Sri Lanka, Singapore and Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of industrial products originating in developing countries ('), extended into 1994 by Regulation (EC) No 3668/93 (2), and in particular the second paragraph of Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January 1994 to 30 June 1994 within the limits of the individual ceilings set out in column 6 of Annex I to that Regulation in respect of each of the products or group of products under consideration ; whereas as provided for in Article 9 of the said Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of the order Nos and origins indicated in the table below, the relevant ceilings from 1 January 1994 to 30 June 1994 were fixed at the levels indicated in that table ; whereas on 15 June 1994, the sum of the quantities charged during the 1994 (1 January 1994 to 30 June 1994) preferential period has exceeded the ceiling in question ; Order No Origin Ceiling (ECU) 10.0250 Indonesia 347 500 10.0250 China 347 500 10.0290 China 579 000 10.0450 South Korea 694 500 10.0457 South Korea 2 373 000 10.0458 Brazil 2 756 500 10.0480 Indonesia 2 414 500 10.0660 Malaysia 606 500 10.0660 Brazil 606 500 10.0670 Pakistan 2 205 000 10.0680 Pakistan 1 563 000 10.0720 Sri Lanka 441 000 10.0740 Brazil 579 000 10.0770 Brazil 1 654 000 10.1010 Singapore 9 840 000 10.1045 Thailand 1 480 000 10.1045 China 1 480 000 10.1060 Indonesia 2 315 500 (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 22. No L 168/10 Official Journal of the European Communities 2. 7. 94 HAS ADOPTED THIS REGULATION : Article 1 As from 5 July 1994 the quantities charged against the tariff ceilings opened from 1 January 1994 to 30 June 1994 by Regulation (EEC) No 3831 /90 relating to the products and origins indicated in the table below, shall cease to be allowed from 1994. Order No CN code Description Origin 10.0250 2922 41 00 Lysine and its esters ; salts thereof Indonesia China 1 0.0290 2930 90 1 0 Cysterine, cystine and their derivatives China 10.0450 3817 Mixed alkylbenzenes and mixed South Korea alkylnaphthalenes, other than those of heading No 2707 or 2902 10.0457 3903 Polymers of styrene, in primary forms South Korea 3915 20 00 Waste, paring and scrap, of polymers of styrene 3920 30 00 Other plates, sheets, film, foil and strip, of plastics, 3920 99 50 non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of polymers of styrene  Of addition polymerization products 10.0458 3904 10 00 Polymers of vinyl chloride or of another Brazil 3904 21 00 halogenated olefins, in primary forms 3904 22 00 10.0480 3923 21 00 Sacks and bags (including cones) Indonesia  Of polymers of ethylene 10.0660 6401 Waterproof footwear with outer soles and uppers Malaysia of rubber or of plastics, the uppers of which are Brazil neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics 10.0670 6403 Footwear with uppers of leather Pakistan 10.0680 6404 Footwear with outer soles of rubber, plastics, Pakistan leather or composition leather, and uppers of textiles materials 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather 2. 7. 94 Official Journal of the European Communities No L 168/11 Order No CN code Description Origin 10.0720 6911 Tableware, kitchenware, other household articles Sri Lanka and toilet articles, of porcelain or china 10.0740 6912 00 50 Ceramic tableware, kitchenware, other household Brazil articles and toilet articles, of earthenware or fine pottery 10.0770 7013 Glassware of a kind used for table, kitchen, toilet, Brazil office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018 10.1010 8471 10 90 Automatic data-processing machines and units Singapore 8471 20 20 thereof ; magnetic or optical readers, machines for 8471 20 80 transcribing data into data media in code form, 8471 91 80 machines for processing such data, not elsewhere 8471 92 90 specified or included, other than for use in civil 8471 93 40 aircraft 8471 93 51 8471 93 59 8471 93 60 8471 93 90 8471 99 10 8471 99 30 8471 99 90 10.1045 8516 50 00 Microwave ovens Thailand China 10.1060 8527 11 Reception apparatus for radio-telephony, Indonesia 8527 21 radio-telegraphy or radio-broadcasting, whether or 8527 29 00 not combined in the same housing with recording 8527 31 or reproducing apparatus or a clock 8527 32 90 8527 39 8527 90 91 8527 90 99 8528 10 31 Television receivers (including video monitors and 8528 10 41 video projectors), whether or not combined in the 8528 10 43 same housing, with radio-broadcast receivers or 8528 10 49 sound or video recording or reproduction 8528 10 81 apparatus, excluding video recording or 8528 1 0 89 reproducing apparatus incorporating a video tuner 8528 10 91 and goods fo subheadings 8528 10 14, 8528 10 16, 8528 10 98 8528 10 18 , 8528 10 22, 8528 10 28, 8528 10 52, 8528 20 8528 10 54, 8528 10 56, 8528 10 58, 8528 10 62, 8528 10 66, 8528 10 72, 8528 10 76 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 168/ 12 Official Journal of the European Communities 2. 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Christiane SCRIVENER Member of the Commission